Citation Nr: 1745472	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and secondary to service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the Veteran's claims in February 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and he is therefore presumed to have been exposed to an herbicide agent.

2.  The evidence indicated that the Veteran has had diabetes during the appeal period.

3.  The evidence does not indicate that the Veteran has had peripheral neuropathy of the upper or lower extremities during the appeal period.

CONCLUSIONS OF LAW

1.  The Veteran's diabetes, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2017).  A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  Diabetes is a disease that warrants presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2017).

The Veteran's DD 214 for his period of active service from September 1964 to September 1966 specifically noted Vietnam service for 1 year and 1 day.  As such, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and he is therefore presumed to have been exposed to an herbicide agent.  
As noted, presumptive service connection is warranted for diabetes in the case of a veteran who was exposed to an herbicide agent during active service.  The United States Court of Appeals for Veterans Claims has stated that "the requirement that a claimant have a current disability before service connection may be awarded for that disability...is satisfied when a claimant has a disability...during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the determinative issue as to this claim is whether the Veteran has had diabetes during the appeal period.

Upon review of the evidence of record, the Board finds that the evidence indicated that the Veteran has had diabetes during the appeal period.  

VA treatment records dated prior to the Board's January 2011 remand reflected a diagnosis of diabetes and that the Veteran had been prescribed Metformin for diabetes.  The Veteran was afforded a VA examination in March 2008 and the examination report noted that the Veteran discontinued Metformin for one week and that subsequent lab testing "did not meet the criteria for diagnosis of diabetes...but of impaired glucose tolerance."  In January 2011, the Board stated regarding the March 2008 VA examination report that "[t]he examiner did not comment upon the Veteran's prior diagnosis of diabetes" and that "where a medical examination does not contain sufficient detail to decide the claim on appeal, the examination is inadequate" and remanded the claim for a new VA examination.  A July 2011 VA examination report stated that "without having met the definition criteria for diabetes, Veteran was diagnosed diabetes mellitus by the VA primary care doctor and was started on Metformin since 2007."  The examination report further stated that "lab data...is available since 1999.  Lab data does not present values that fulfil the definition criteria for diabetes" and that "after holding the Metformin for 10 days, and liberating the diet, Veteran was reevaluated [in July 2011], and has been found without diabetes."

The July 2011 VA examination report also stated, with citation to the American Diabetes Association, that "the definition of diabetes requires the following criteria" and one of the criteria listed was "fasting glucose value of 126 MG/DL or more."  Of record are the results of multiple lab tests conducted after the July 2011 VA examination report.  Included in these results were glucose values of 139 on October 21, 2014 and 126 on November 1, 2014 (other lab results did not appear to meet the definition of diabetes as provided by the July 2011 VA examiner).  These results, on two separate occasions, met the definition of diabetes as provided in the July 2011 VA examination report.  Additionally, around this time frame VA treatment records reflected that the Veteran was prescribed injectable insulin.  Moreover, VA treatment records dated after the July 2011 VA examination report referenced the Veteran as having diabetes.  See April 2016 Note (noting diabetes as an adult illness), October 2015 Note (noting a history of diabetes), January 2014 Note (listing diabetes on the Veteran's problem list), July 2013 Note (listing diabetes on the Veteran's problem list), June 2012 Note (noting an assessment of diabetes), January 2012 Note (noting an assessment of diabetes) and August 2011 Note (listing diabetes on the Veteran's problem list).  

Upon review, the Board finds that that the evidence indicated that the Veteran has had diabetes during the appeal period.  The Board acknowledges the March 2008 and July 2011 VA examination reports that concluded, essentially, that the Veteran did not have diabetes.  The Board, however, finds probative the two lab results from 2014 that met the definition of diabetes as provided in the July 2011 VA examination report.  Based on these objective test results, combined with VA treatment records dated after the July 2011 VA examination report that referenced the Veteran as having diabetes, the Board finds that the Veteran has had diabetes during the appeal period.  As noted, presumptive service connection is warranted for diabetes when a veteran, such as the Veteran in this case, was exposed to an herbicide agent during active service.  As such, the Board concludes that the Veteran's diabetes, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

II.  Peripheral Neuropathy

The Veteran filed the claim on appeal in January 2008 and listed "neuropathy upper [and] lower."
The Veteran was afforded a Peripheral Nerves VA examination in February 2008.  While the examination report noted that the claims file was not reviewed, it was noted that medical records were and the examiner listed diagnoses shown by CPRS (the VA Computerized Patient Record System), but peripheral neuropathy was not listed.  A date of onset for the problem of peripheral neuropathy of the upper and lower extremities was noted of 2007 and regarding the circumstances it was stated "does not know anything about the [diagnosis] of neuropathy.  He complains of difficulties sleeping (sleep apnea)[,] pain in shoulders (bursitis) and pain in knees (osteoarthritis)."  Upon physical examination, it was noted for the upper and lower extremities that muscle strength was 5 and regarding motor function impairment "n/a" was noted.  Sensory function was noted for the upper and lower extremities as normal as to vibration, pain, light touch and position sense.  All tested reflexes were noted as 2+ or normal.  The examination report stated "diagnosis: no clinical history or neurological signs to suggest a diagnosis of neuropathy at present."  The examination report also stated "problem associated with the diagnosis: peripheral neuropathy in upper and lower extremities."  

The Board notes that the January 2011 Board remand stated that the February 2008 VA examination report "diagnosed...peripheral neuropathy in the upper and lower extremities."  This was a misstatement that was not supported by the examination report.  While the examination report listed a "problem associated with the diagnosis" and listed peripheral neuropathy, it also clearly stated "diagnosis: no clinical history or neurological signs to suggest a diagnosis of neuropathy at present."  Moreover, as referenced, the documented findings were noted as normal.  As such, reading the examination report as a whole, the Board finds that the February 2008 examination report did not included a diagnosis of peripheral neuropathy.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").

In addition, the March 2008 diabetes VA examination report noted that there were not symptoms of peripheral neuropathy related to diabetes.

The January 2011 Board remand requested a new VA examination for the peripheral neuropathy claim because the February 2008 VA examination did not provide an opinion.  A June 2011 VA peripheral nerves examination report, completed by Dr. G.I., noted that the claims file and medical records were reviewed.  A date of onset for the problem of upper and lower extremity neuropathy was noted of 2009 and regarding the circumstances it was stated that "Veteran does not complain[] about neuropathy.  He complains of arthralgias at bilateral shoulder and knees" and that "he alleged that he feels some numbness at the right lower extremity since 2 years ago (2009).  He denies tingling and needles sensation at hands and feet."  It was noted that the Veteran had a current treatment of the medication gabapentin.  Under a heading of summary of peripheral nerve(s) symptoms, right lower extremity paresthesias, pain and numbness were noted.  Upon physical examination, all tested reflexes were noted as 2+ or normal.  Upon sensory examination, normal was noted for the upper extremities as to vibration, pain/pinprick, position sense and light touch, with no dysesthesias noted.  As to the lower extremities, normal was noted as to vibration and position sense and decreased was noted as to pain/pinprick and light touch, with a location of abnormality noted as decreased at distal lower extremity.  No dysesthesias were noted.  Upon motor examination, 5 (active movement against full resistance) was noted for all tested body parts.  Nerve conduction studies were noted in order to rule out lower extremity peripheral neuropathy and it was noted "normal study: no evidence of peripheral neuropathy."   

Under the diagnosis heading, the examination report stated "no clinical history or neurological signs to suggest a diagnosis of upper extremity neuropathy at present" and "no electrodiagnostic evidence of lower extremity peripheral neuropathy."  The examination report also stated "problem associated with the diagnosis: upper and lower extremity peripheral neuropathy," noted that the etiology was "metabolic," noted nerve dysfunction and that neuritis was present.  An opinion was provided that the "c[laims] file is silent toward any complaint, treatment or medical evaluation regarding any lower extremity peripheral neuropathy" and that "there is no evidence of upper extremities and lower extremities peripheral neuropathy at this moment." 

In addition, the July 2011 diabetes VA examination report, completed by Dr. M.R., noted upon physical examination that all tested reflexes were 2+ (normal) or normal.   Upon sensory examination for the upper extremities, normal was noted as to vibration, pain/pinprick, position sense and light touch, with no dysesthesias noted.  As to the right lower extremity, normal was noted as to position sense and light touch, absent was noted as to vibration (with a location of abnormality noted of fourth and fifth toes) and decreased was noted as to pain/pinprick (with a location of abnormality noted of fourth and fifth toes).  No dysesthesias were noted.  As to the left lower extremity, normal was noted as to pain/pinprick, position sense and light touch and decreased was noted as to vibration (with a location of abnormality noted of fourth and fifth toes).  No dysesthesias were noted.  Upon motor examination, 5 (active movement against full resistance) was noted for all tested body parts.  Under the diagnosis heading, it was stated "rule out peripheral neuropathy of both upper and both lower extremities - please refer to" the June 2011 peripheral nerves VA examination report.

Also of record are VA treatment records, which did not reflect a diagnosis of peripheral neuropathy.  Various VA treatment records subsequent to the 2011 VA examination reports discussed above, to include from July 2013, January 2012 and August 2011, noted "neurologic: No gross motor and sensory deficit."  In addition, an October 2014 VA treatment note noted upon physical examination no neurological deficits in the extremities.  Also, the most recent problem list contained in the VA treatment records was from a January 2014 note and did not list peripheral neuropathy.

Upon review of the evidence of record, the Board finds that entitlement to service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  The Board finds that the evidence does not indicate that the Veteran has had peripheral neuropathy of the upper or lower extremities during the appeal period.  The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of peripheral neuropathy at any time during the appeal period, the Veteran's claims cannot succeed.  As such, the Board concludes that peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  The Veteran's claims are therefore denied.

In reaching the above conclusion, the Board has considered the Veteran's contentions.  In the April 2008 Notice of Disagreement (NOD), the Veteran stated that "I do not agree with your decision because I a[m] taking medication for...the Neuropathy conditions prescribed by the doctors" from VA.  While the Board has considered this contention, it finds more probative the multiple VA examination reports discussed above that noted that, essentially, the Veteran did not have peripheral neuropathy.  The Board finds that the Veteran is not competent to provide himself with a diagnosis of peripheral neuropathy, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran has not specifically stated that a competent medical professional had provided such a diagnosis.  In other words, there are no Jandreau type exceptions.  To the extent that the Veteran's April 2008 NOD in which the Veteran referenced taking medication for neuropathy as prescribed by VA doctors indicated he was told by a doctor that he had peripheral neuropathy, the Board finds the multiple VA examination reports discussed above to be of more probative value as to the issue of whether the Veteran has had a diagnosis of peripheral neuropathy during the appeal period.  

In the Veteran's April 2008 NOD, he also stated that "I was granted disability Social Security benefits for the same conditions," presumably in reference to diabetes, hypertension and neuropathy that were otherwise referenced in the NOD.  Following this statement, the AOJ obtained Social Security Administration (SSA) records.  These records included a September 2002 Disability Determination and Transmittal that noted that the Veteran's disability began in October 2000 and that the primary diagnosis was "Disorders of Back" and that the secondary diagnosis was hypertension.  As such, this does not support that the Veteran was granted SSA disability benefits related to peripheral neuropathy.  
Finally, the United States Court of Appeals for the Federal Circuit has stated that "it is appropriate for the Board...to address only those procedural arguments specifically raised by the veteran, though at the same time giving the veteran's pleadings a liberal construction."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will therefore address the procedural arguments raised by the Veteran.  In this regard, on the Veteran's January 2008 claim he listed, apparently for all his claimed disabilities (diabetes, hypertension, neuropathy and a skin condition), that they began in 2006 and that he was treated from 2006 to the present at the VA.  He also stated to "[p]lease request" VA treatment records from Puerto Rico facilities.  The Board's January 2011 remand referenced incomplete VA treatment records and included a directive to obtain all VA treatment records.  Upon review, while additional VA treatment records were subsequently obtained, it does not appear that the VA treatment records of record dated from 2006 to January 2008, as identified by the Veteran, are complete.  While records are of record during this time period (and after this time period), a comparison of different sets of records from overlapping periods did not contain the same records, which indicated that the sets of records did not include the complete available records.    

The Board acknowledges that the Federal Circuit has held that where a veteran "sufficiently identifies" VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In Sullivan, the Federal Circuit also referenced 38 C.F.R. § 3.159(d) as "provid[ing] an important limitation on the VA's duty to assist" and cited the portion of that regulation that states that "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  

The Board finds that, in this case, there is no reasonable possibility that obtaining complete VA treatment records from 2006 to January 2008, as identified by the Veteran on his January 2008 claim, would substantiate his claim.  The Board makes this finding based on the fact that the peripheral nerve VA examination reports dated in February 2008 and June 2011, which were dated after the identified 2006 to January 2008 VA treatment records, found upon specific examination that, essentially, peripheral neuropathy was not present.  As such, it would be of no benefit to the Veteran to remand these claims to obtain complete VA treatment records.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that there was "no basis for a remand [to the Board] which would only 'result in unnecessarily imposing additional burdens on [VA] with no benefit flowing to the Veteran'"). 

The Board notes that the Veteran has not raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that have not been addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.


REMAND

The January 2011 Board remand requested a VA examination and opinions with respect to the Veteran's hypertension claim, to include an opinion addressing whether the Veteran's hypertension was secondary to or aggravated by diabetes.  A July 2011 VA hypertension examination report stated that the "Veteran admits that the hypertension started many years before he was told that he has diabetes."  The examiner did not provide an opinion as to secondary service connection "because diabetes mellitus was not found on this examination."  As noted above, the Board has granted entitlement to service connection for diabetes.  As such, remand is required to obtain a VA opinion that adequately addresses the issue of whether the Veteran's hypertension has been aggravated by his service-connected diabetes (an opinion is not necessary as to the issue of causation because, as noted, the Veteran has stated that hypertension predated diabetes).

Further, as noted above, in-service herbicide agent exposure is presumed for the Veteran.  The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide agent exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2017).  The July 2011 VA hypertension examination report provided a negative opinion as to direct service connection, but such did not reference or address herbicide agent exposure.  As such, an additional opinion must be obtained on remand that addresses direct service connection and this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain a VA opinion with respect to the Veteran's hypertension claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide agent exposure.

The medical professional's attention is invited to the National Academy of Sciences report that has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).

The medical professional is informed that the mere fact that a VA presumption has not been established for a particular disorder at issue (i.e., hypertension) is not dispositive of the issue of nexus and consideration must still be given to the exposure.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension has been aggravated (i.e., increased in disability) by the Veteran's service-connected diabetes.

The medical professional is instructed to accept for purposes of the requested opinion that the Veteran has a diagnosis of diabetes.
2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


